Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
In the amendment dated 06/28/2022, the following occurred: Claims 1 and 15 were amended; and claim 12 has been cancelled.
Claims 1-11 and 13-24 are pending and have been examined.
	
Priority
This application claims priority to U.S. Provisional Patent Application No. 62/733,449 dated 19 September 2018.

Notes
The negative limitation of claim 15 at part (i) is supported by the Specification at para. 0066-0067 (“If server 106 determines that the patient handoffs have not been completed, the method loops back to block 302”) and Fig. 3 & 4. The negative limitations of claim 15 at part (ii) and (iii) are supported by the Specification at para. 0067.

The claimed subject matter overcomes the prior art of record. The cited prior art of record fails to expressly teach or suggest either alone or in combination a caregiver shift change system as discussed in Office Action mailed 04/08/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 13-24 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
Claims 1 and 15 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1 and 15 fall into at least one of the statutory categories (i.e., machine). The identified abstract idea is as underlined (claim 1 being representative):
a patient support apparatus in a first patient room of the plurality of patient rooms, the patient support apparatus including at least one sensor that sens[ing] a presence of a patient on the patient support apparatus;
a high-accuracy locating system including a plurality of locating tags, 
a first tag being coupled to a first caregiver, 
a second tag being coupled to a second caregiver, 
the high-accuracy locating system further having 
a plurality of transceivers mounted within the healthcare facility and configured to receive tag data from the plurality of tags, and 
at least one computer coupled to the plurality of transceivers to receive the tag data therefrom and process the tag data to determine a location of each tag of the plurality of tags within about one foot or less of each tag of the plurality of tag’s actual location within the healthcare facility; and
the at least one computer including a server remote from the patient support apparatus and configured to determine whether a successful caregiver shift change has occurred based on locations of the first and second tags being, for a predetermined period of time as measured by a timer, within a threshold proximity of each other and within a zone defined by the at least one computer around the patient support apparatus in the first patient room, wherein the zone defined around the patient support apparatus is smaller than a boundary of the first patient room itself and is defined by a set of X and Y coordinates within the first patient room as mapped within the at least one computer,
wherein to make the determination regarding a successful caregiver shift change, the server is configured to determine whether the first caregiver is an outgoing caregiver at an end of a first shift and the second caregiver is an incoming caregiver at a beginning or a second shift based on identities of the first and second caregivers and shift schedules of the first and second caregivers that are communicated to the server, wherein the server determines that a successful caregiver shift change has occurred only if the sensor receives sensor data transmitted from the patient support apparatus that the patient is present on the patient support apparatus as sensed by the at least one sensor.

Step 2A prong 1:
The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of at least one computer (i.e., a server) of a high-accuracy locating system that has a timer. That is, other than reciting the at least one computer (i.e., the server) of a high-accuracy locating system, the claimed invention amounts to a human following a series of rules or steps to determine whether the first caregiver is an outgoing caregiver at an end of a first shift and the second caregiver is an incoming caregiver at a beginning of a second shift based on communication. For example, but for the server computer, the claims encompass a person determining whether a successful caregiver shift change has occurred based on locations being, for a predetermined period of time, within a threshold proximity of each other and within a zone defined by a person (with or without interacting with a computer) around a location in the first patient room, wherein the zone defined around the location in the first patient room is smaller than a boundary of the first patient room itself and is defined by a set of X and Y coordinates within the first patient room as mapped by a person (with or without interacting with a computer). The Examiner notes that the October 2019 guidance (2019 PEG) at Pg. 5 states that certain methods of organizing human activity includes “activity that falls within the enumerated sub-groupings” including a person’s interaction with a computer. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

Step 2A prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional element of at least one computer (i.e., a server) of a high-accuracy locating system that has a timer and that implements the identified abstract idea. The additional element aforementioned is not described by the applicant and is recited at a high-level of generality (i.e., a generic computer or computer component performing a generic computer or computer component function that facilitates the identified abstract idea) such that this amounts no more than mere instructions to apply the exception using a generic computer component (see Specification at para. 0032, “various computer devices (e.g., personal computers, servers, laptop computers, patient care equipment, etc.)”; and at para. 0065). Accordingly, alone or in combination, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims further recite the additional elements of the at least one computer (i.e., the server), at least one sensor, one or more wireless communication devices, a plurality of locating tags and a plurality of transceivers of the high-accuracy locating system that collect, transmit or output data. The additional elements are not described by the applicant and are recited at a high-level of generality (i.e., as a general means of collecting, transmitting or outputting data) and amount to a location from which data is received or to which data is transmitted or outputted, each of which represents an extra-solution activity (see e.g., Specification at para. 0068, “carry wireless communication devices such as pagers, smart phones, personal digital assistants (PDA’s), telephone handsets, or the like”.) Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
The claims further recite the additional element of a patient support apparatus. A patient support apparatus is a piece of medical equipment, potentially a patient care equipment disclosed in Specification at para. 0032, that supports and positions a patient (e.g., during examination) and to which a location tag can be mounted for location tracking. Under practical application, the additional element is merely generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of at least one computer (i.e., a server) of a high-accuracy locating system that has a timer to perform the method (represented by claim 1) amounts no more than mere instructions to apply the judicial exception using a generic computer or generic computer component(s). Mere instructions to apply an exception using a generic computer or generic computer component(s) cannot provide an inventive concept (“significantly more”).
Also discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the at least one computer (i.e., the server), the at least one sensor, the one or more wireless communication devices, the plurality of locating tags and the plurality of transceivers of the high-accuracy locating system (i.e., devices that collect, transmit, or output data) are each considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving, transmitting and outputting data over a network, e.g. using the Internet to gather data, has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). See also MPEP § 2106.05(g) (citing Mayo and OIP Techs.) Also, the Specification (at para. 0048) discloses that a bed locator (i.e., sensor) unit mounted to the patient bed is well-understood, routine and conventional. Further, the prior art of record indicates that with the advent of RTLS (real-time locating systems), hospital personnel can tag patients or assets using tags (see D’Souza et al., 2011, at pg. 38, “The Role of RTLS”, para. 2); and RTLS servers can be communicatively coupled to a number of transceivers, which in turn communicate with the location tags (see Ribble et al., US 2016/0136356, at para. 0045). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such, the claims are not patent eligible.
Also discussed above with respect to integration of the abstract idea into a practical application, the additional element of the patient support apparatus is considered generally linking the abstract idea to a particular technological environment (i.e., hospital or patient care equipment). This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. Wang (2013) indicates that tracking expensive hospital equipment, such as a patient bed, is a well-understood, routine, conventional activity (see pg. 2690, para. 2; section III, parts A and B; and pg. 2692, Table 1). Also, the Specification (at para. 0048) discloses that a bed locator (i.e., sensor) unit mounted to the patient bed is well-understood, routine and conventional. Further, the prior art of record indicates that a patient support apparatus used as a location for fixing a tag device is a well-understood, routine, and conventional activity (see Wiggermann et al., US 2017/0196743, Fig. 3 & 4; and Ribble et al., US 2016/0136356, Fig. 4 and associated text). “Well-understood, routine and conventional elements cannot provide an inventive concept (“significantly more”). Thus, the claims are not patent eligible. 

Claims 2-11, 13-14 and 16-24 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) merely further define the abstract idea, (2) do not further limit the claim to a practical application or (3) do not provide an inventive concept such that the claims are subject matter eligible.	
Claim 2, 7-11, 16, and 21-23 merely further describe(s) the abstract idea (e.g. operating according to an ultra-wideband technology (see e.g., Specification at para. 0006, “use two way ranging and time difference of arrival data (TDOA) techniques”), the threshold proximity, the zone defined, the X and Y coordinates, defining a zone with X and Y coordinates).
Claim(s) 3-6 and 17-20 and 24 merely further describe(s) the additional element(s) of the at least one computer applying the judicial exception (e.g. using two way ranging and TDOA data techniques, using tag data, charting information) and the plurality or subset of transceivers that receive, transmit or output data (see analyses, supra).
Claim 13 further recites the additional element of communication circuitry that amounts to a location from which data is received or to which data is transmitted or outputted, each of which represents an extra-solution activity (see analysis, supra). Further, the prior art of record indicates that the hospital bed can include local data collection circuitry (communication circuitry) (see Collins, Jr., US 2009/0112630, at para. 0011). See also Dixon et al., US 2015/0081335, at Abstract and para. 0005; and Ribble et al., US 2016/0136356 at para. 0008.
Claim 14 further recites the additional element of a weight sensor that amounts to a location from which data is received or to which data is transmitted or outputted, each of which represents an extra-solution activity (see analysis, supra). Further, the prior art of record by the same Applicant (Hill-Rom) describes hospital beds that have weigh scale systems with sensors e.g. load cells as well known in the art and that also well known in the art is the use of hospital beds to send bed status data to a server (see Girardeau et al., US 2014/0266642 at para. 0038). See also Collins, Jr., US 2009/0112630, at para. 0011; and Hayes et al., US 2013/0283529, at para. 0018.

Response to Arguments
Rejections under 35 U.S.C. §101
Regarding the rejection of Claims 1-11 and 13-24, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:

a. “In making this overbroad statement about the scope of the claims, the examiner has totally overlooked the recitations in claim 1…” (Remarks, pg. 8).
Regarding a.: The Examiner respectfully submits that Applicant’s representative should look to the identified abstract idea, which is summarized in the paragraph below the identified abstract idea, which they reference here in the Remarks. 

b. “for example, of “a patient support apparatus”…” (Remarks, pg. 8).
Regarding b.: The Examiner respectfully submits that consideration of the additional elements follows the identification of the abstract idea and the discussion of the identified abstract idea. 

c. “claim 1 requires interaction between the server… that also includes first and second tags and a plurality of transceivers, and a patient support apparatus which, in turn, includes at least one sensor to sense patient presence, in order for the system of claim 1 to determine that a successful shift change has occurred” (Remarks, pg. 8).
Regarding c.: The Examiner respectfully submits that it is not clear what part of the MPEP and Alice/Mayo Test is alluded to in this description of the amended claims. Perhaps BASCOM is being alluded to? Regarding BASCOM, the court agreed that the additional elements were generic computer, network and Internet components that did not amount to significantly more when considered individually, but explained that the district court erred by failing to recognize that an inventive concept may be found in the combination of the additional elements in a non-conventional and non-generic arrangement, i.e., the installation of a filtering tool at a specific location, which was remote from end-users, with customizable filtering features specific to each end-user. It is unclear what is non-conventional and non-generic about the arrangement of the additional elements in the Applicant’s case.

d. “claim 1 does not merely recite generic computer components but rather recites multiple elements… that interact to perform the recited function of determining a successful shift change between two caregivers” (Remarks, pg. 8).
Regarding d.: The Examiner respectfully submits the basis of rejection as necessitated by amendment. The additional elements do not amount to significantly more than the above-identified abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the additional elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, (1) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, (2) apply or use the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, (3) implement the judicial exception with a particular machine or manufacture that is integral to the claim, (4) effect a transformation or reduction of a particular article to a different state or thing, or (5) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the judicial exception (see 2019 PEG and MPEP § 2106.05). The collective functions of the limitations merely provide conventional computer implementation.

e. “… claim 15 requires interaction between the server… that also includes first, second, and third tags and a plurality of transceivers, and one or more wireless communication devices… that receive a notification if an unsuccessful caregiver shift change is detected by the server” (Remarks, pg. 9).
Regarding e.: See previous response to interaction of the additional elements. Further, the examiner respectfully submits that the wireless communication device is described at a high level of generality and amounts to a location to which a notification is received. Likewise, the server is described at a high-level of generality and amounts to a location from which the notification is received. This is considered an extra-solution activity, which cannot provide practical application or inventive concept. The Examiner notes that detecting and transmitting are generic computer functions of the server. These are considered merely applying the identified abstract idea, which cannot provide a practical application or inventive concept.

f. “… For at least this reason, the examiner’s analysis under Step 2A prong 1 is flawed with regard to claim 15…” (Remarks, pg. 9).
Regarding f.: The Examiner notes that additional elements are identified at Step 2A prong 1 and reviewed/considered at Step 2A prong 2 for a potential integration of the identified abstract idea into a practical application.

g. “The undersigned also notes that under the International Patent Classification (IPC) System, IP class and subclass H04W/029 is assigned for “Location-based management or tracking services.” (Emphasis added) Accordingly, it is difficult to understand how the examiner can take the position that the claims of the present application are directed to an abstract idea when there is at least IPC class and subclass allocated precisely for the type of patent claims appearing in the present application” (Remarks, pg. 9).
Regarding g.: The Examiner respectfully notes that this is an interesting remark. The Examiner respectfully submits that the US allocations for the instant application relate to Healthcare Informatics (G16H). Assuming arguendo that the US allocations included H04W/029, the Examiner further submits that these allocations, when correctly classified, are useful for searching the prior art to determine if a prior art rejection should be made under 35 U.S.C. § 103. Every application is classified. Not every application obtains a patent. They are not used to make determinations of subject matter eligibility under 35 U.S.C. § 101. Further, the Examiner notes that location-based management or tracking services existed well-prior to the advent of computer systems and their installation at healthcare facilities.

h. “… [the recitations] narrow the claims by a significant amount as compared to the posited abstract idea of organizing human activity” (Remarks, pg. 9).
Regarding h.: The Examiner respectfully submits that the additional elements, described in the remarks as “narrow”, perhaps alleging them to be specific novel and non-obvious, neither provide a practical application nor significantly more alone or in combination. Further… “[a]s made clear by the courts, the novelty of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." MPEP 2016.05(I) (internal quotations omitted).

i. “It is abundantly clear that claim 1 is more than a drafting effort designed to monopolize the posited judicial exception… In particular in order for the server to make a determination of a successful caregiver shift change, claim 1 requires the following specific conditions to be met as determined by a server remote from the patient support apparatus…” (Remarks, pg. 10).	
Regarding i.: The Examiner respectfully submits the basis of rejection as necessitated by amendment. The additional elements were considered, but found to neither provide a practical application nor an inventive concept. This was evaluated using the considerations set forth in MPEP 2106.04(d)(I) in accordance with the procedure described in MPEP 2106.04(d)(II).
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the additional elements taken individually. See response to argument d. The collective functions of the limitations merely provide conventional computer implementation for the identified abstract idea. The claimed invention by definition monopolizes (i.e., “ties up”) the identified abstract idea.

j. “Such a specific set of conditions go well beyond any reasonable abstract idea that may possibly be invoked by some subset of the claim 1 language and certainly place meaningful limitations on the abstract idea…” (Remarks, pg. 9).
Regarding j.: The Examiner respectfully submits that following a set of specific and conditional rules is still following a set of rules. While the claims may provide an improved abstract idea (e.g., one that is specific and conditional), an improved abstract idea is still an abstract idea. Only additional elements can provide a practical application or an inventive concept.

k. “…claim 15 requires the same set of specific conditions 1-8 set forth above, but instead of condition 9, claim 15 requires the server to automatically initiate one or more notifications… under the following conditions…” (emphasis added) (Remarks, pg. 12).
Regarding k.: The Examiner submits that the server is recited at a high level of generality and is a generic computer component. The use of the server for automatically initiating the transmission of one or more notifications, as drafted, does not provide an improvement within the meaning of that word; the server is not made to physically run faster, utilize fewer resources, or run more efficiently. Utilizing a computer or tool to perform an abstract idea in a faster or more accurate manner is utilizing a computer as designed and is insufficient to provide a practical application or significantly more. See Alice Corp. Also, this is not a practical application by any measure provided for in the 2019 Patent Eligibility Guidance. See also response to argument j.

l. “…when the independent claims 1 and 15 are considered, as a whole… it is proper to conclude that the claims recite an inventive concept that is significantly more than the abstract idea…” (Remarks, pg. 13).
Regarding l.: The Examiner respectfully submits the basis of rejection as necessitated by amendment. Alone or in combination, the server, which has a timer, is an additional element that does not integrate the abstract idea into a practical application. Likewise, even in combination, the server, the sensor, the wireless communication device, the plurality of locating tags, the plurality of transceivers, and the patient support apparatus do not integrate the abstract idea into a practical application. It is unclear what is non-conventional and non-generic about the arrangement of the additional elements in the Applicant’s case to make these additional elements amount to significantly more. See also response to argument c.

Regarding the rejection of Claims 2-11 and 13-24, the Applicant has not offered any or any additional arguments with respect to these claims other than to reiterate the arguments present for the claims from which they depend or are analogous to. As such, the rejection of these claims is also respectfully maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.W./Examiner, Art Unit 3626       

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626